DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The amendment to the drawings of 12/16/21 have been approved by the examiner and entered into the record.  The objections to the drawings of 7/15/21 have been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In a safety light assembly for securement to a bicycle having a bicycle seat and a bicycle seat post, comprising: an extended light bar which is attachable to a bicycle under the bicycle seat, on the bicycle seat post, the extended light bar providing 3600 of visibility with the light being visible from all sides of the bicycle, including from the rear, sides and front and being manufactured of a flexible material that will hold its shape and orientation, such that the extended lighted bar extends a distance toward a roadway next to where the cyclist is traveling, the extended light bar made of a first semi-rigid reinforced clear plastic tube encasement holding the extended light bar in place, but easily bendable under gentle pressure, the extended light bar having different lighting aspects for flashing lights, steady lights, and other types of indicating lights showing prior art fails to show or suggest a second clear flexible plastic tube sleeved over the first clear plastic tube.  
Note the discussion of the claims with respect to the prior art in the remarks section of the correspondence of 12/16/21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAURA K TSO/Primary Examiner, Art Unit 2875